359 S.W.3d 544 (2012)
Paulina MUELLER, Petitioner/Respondent,
v.
Douglas MUELLER, Respondent/Appellant.
No. ED 96767.
Missouri Court of Appeals, Eastern District, Division One.
February 21, 2012.
Michael H. James, St. Louis, MO, for Petitioner/Respondent.
James M. Martin, St. Louis, MO, for Respondent/Appellant.
Before CLIFFORD H. AHRENS, P.J. ROY L. RICHTER, J, and GARY M. GAERTNER, Jr., J.

ORDER
PER CURIAM.
Douglas Mueller (Husband) appeals the circuit court's judgment denying his motion to quash execution of a lien against certain real property in satisfaction of a debt to his former spouse, Paulina Mueller (Wife), as owed pursuant to their divorce decree.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*545 The commission's decision is affirmed in accordance with Rule 84.16(b).